DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
This communication is in response to the action filed on 05/17/2022. After a thorough search, prosecution history, double patenting review and in view of the prior arts of record, claims 1, 18 and 20 are allowed and all of their dependent claims.
EXAMINER’S AMENDMENT
With consultation of Brian Whipple (PE) and with authorization of examiner’s amendment given in an interview with Patrick Moon (Reg. No. 77,584) on 05/25/2022.
The application is amended as follows:1. (Currently Amended) A system for acquiring and correlating session-related information from an Internet Protocol Multimedia Subsystem, IMS, the system comprising:
memory; and
processor, the system being configured to:
	acquire control plane information from control plane signalling tapped at a Proxy Call Session Control Function, P-CSCF;
	acquire user plane information from user plane traffic tapped at an access gateway, AGW;
	acquire context information from signalling tapped at an Iq interface between the P-CSCF and the AGW;
	correlate the control plane information and the user plane information acquired for a particular session using the acquired context information, wherein
the system is configured to perform one or more of the followings:
determining one or more key performance indicators of a network based on the correlated information;
maintaining one or more statistical counters based on the correlated information;
performing root-cause analysis based on the correlated information; and
generating event data based on the correlated information.

2. (Previously Presented) The system of claim 1, wherein
	the acquired control plane information comprises at least one of a port and an IP address of the AGW, and 
the acquired user plane information comprises at least one of a port and an IP address of a user terminal.

3. (Previously Presented) The system of claim 2, wherein
	the acquired context information establishes a mapping between at least one of the port and the IP address of the AGW, and at least one of the port and the IP address of the user terminal.

4-5. (Cancelled)

6. (Previously Presented) The system of claim 1, wherein
	the acquired control plane information relates to IMS sessions, 
the acquired user plane information relates to data flows of the IMS sessions, and 
the acquired context information permits to correlate at least one IMS session and at least one data flow underlying the particular session.

7. (Previously Presented) The system of claim 1, wherein
	the tapped signalling between the P-CSCF and the AGW relates to setup of the particular session.

8. (Previously Presented) The system of claim 1, wherein 
	the tapped signalling between the P-CSCF and the AGW conforms to ITU-T H.248.

9. (Previously Presented) The system of claim 1, wherein 
	the tapped signalling between the P-CSCF and the AGW involves a transaction-based exchange of two or more messages between the P-CSCF and the AGW, and 
the system is configured to acquire the context information for the particular session from two or more messages belonging to a single transaction.

10. (Previously Presented) The system of claim 9, wherein
	the two or more messages comprise one message indicative of at least one of a port and an IP address of a user terminal and another message indicative of at least one of a port and an IP address of an access gateway, AGW, in charge of handling a session for the user terminal.

11. (Previously Presented) The system of claim 1, configured to:
	continuously evaluate the tapped signalling between the P-CSCF and the AGW in regard to the context information previously acquired for the particular session to update or remove that context information. 

12. (Previously Presented) The system of claim 1, wherein
	the acquired session-related information relates to Voice over Internet Protocol sessions or Video over Internet Protocol sessions.

13. (Previously Presented) The system of claim 1, wherein
	the system is configured to tap the control plane signalling at an Mw interface.

14. (Previously Presented) The system of claim 1, wherein
	the system is configured to tap the user plane traffic at an Mb interface.

15. (Previously Presented) The system of claim 14, wherein
	the Mb interface is located at an IMS access gateway, AGW, and faces a packet gateway outside the IMS.

16-17.	(Cancelled) 

18. (Currently Amended) A network monitoring system comprising:
	a system for acquiring and correlating session-related information from an Internet Protocol Multimedia Subsystem, IMS, the system comprising:
memory; and
processor, the system being configured to:
acquire control plane information from control plane signalling tapped at a Proxy Call Session Control Function, P-CSCF;
	acquire user plane information from user plane traffic tapped at an access gateway, AGW;
	acquire context information from signalling tapped at an Iq interface between the P-CSCF and the AGW; and
	correlate the control plane information and the user plane information acquired for a particular session using the acquired context information, wherein	
the system is configured to perform correlations for multiple sessions, and
	a network analytics component is configured to individually analyze each of the multiple sessions based on the associated correlation, wherein
the network analytics component is configured to perform one or more of the followings:
determining one or more key performance indicators of a network based on the correlated information;
maintaining one or more statistical counters based on the correlated information;
performing root-cause analysis based on the correlated information; and
generating event data based on the correlated information.

19. (Cancelled) 

20. (Currently Amended) A method of acquiring and correlating session-related information from an Internet Protocol Multimedia Subsystem, IMS, the method comprising:
acquiring control plane information from control plane signalling tapped at a Proxy Call Session Control Function, P-CSCF;
	acquiring user plane information from user plane traffic tapped at an access gateway, AGW;
	acquiring context information from signalling tapped at an Iq interface between the P-CSCF and the AGW; and
	correlating the acquired control plane information and the acquired user plane information for a particular session using the acquired context information, wherein
the method further comprises performing one or more of the followings:
determining one or more key performance indicators of a network based on the correlated information;
maintaining one or more statistical counters based on the correlated information;
performing root-cause analysis based on the correlated information; and
generating event data based on the correlated information.

21. (Cancelled)

22. (Previously Presented) A computer program product comprising a non-transitory computer readable medium storing a computer program comprising code portions which, when executed by one or more processing devices, cause the one or more processing devices to carry out the method according to claim 20.

23-24.	(Cancelled)

25. (Previously Presented) The system of claim 1, wherein
	the P-CSCF and the AGW are co-located at a single IMS site.

26. (New) The system of claim 1, wherein the correlating the control plane information and the user plane information comprises: 
establishing a mapping between the control plane information and the user plane information; 
obtaining real time protocol (RTP) data associated with the user plane information; 
generating data records with the RTP data; and
using the mapping, extending the data records with the control plane information. 

27. (New) The system of claim 26, wherein the correlating the control plane information and the user plane information further comprises:
obtaining IMS session data associated with the control plane information; and 
further extending the extended data records with the IMS session data.

An examiner’s amendment to the record appears above. Should the changes and/or additions be unacceptable to the applicant, an amendment may be filed as provided by 37CFR1.1312. To ensure consideration of such amendment, it MUST be submitted no later than the payment of the issue fee.
Reasons for Allowance
The following is an Examiner’s reasons for allowance: claims 1, 18 and 20 are allowed because the prior arts of record Sun (US20170214790) in view of Eswara (US20150063346) fail to anticipate or render obvious claim limitations, “acquire context information from signalling tapped at an Iq interface between the P-CSCF and the AGW”, “wherein the system is configured to perform one or more of the followings: determining one or more key performance indicators of a network based on the correlated information; maintaining one or more statistical counters based on the correlated information; performing root-cause analysis based on the correlated information; and generating event data based on the correlated information” and “obtaining real time protocol (RTP) data associated with the user plane information; generating data records with the RTP data; and using the mapping, extending the data records with the control plane information”. The prior art of record Sun (US20170214790) in view of Eswara (US20150063346) taught conditional two stage distributed correlation of cp-up for IMS protocols and converged media packet gateway for a novel LTE data and voice core network architecture.
Through further continued searching some relevant prior arts were located but do not teach the above claim limitations. Kunz (US20180084402) teaches a communication system. Wallis (US20180035335) teaches system and method for circuit switched fallback in IMS centralized services. The dependent claims 2-3, 6-15, 22 and 25-27 are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY WILLIAMS whose telephone number is (469)295-9115. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571)570-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.W./Examiner, Art Unit 2456                                                                                                                                                                                                        
/Brian Whipple/Primary Examiner, Art Unit 2456                                                                                                                                                                                                        5/31/2022